Case: 17-41061      Document: 00514776352         Page: 1    Date Filed: 12/28/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals

                                    No. 17-41061
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar                 December 28, 2018
                                                                      Lyle W. Cayce
CAROL PASELK,                                                              Clerk


                                                 Plaintiff-Appellant

v.

BAYVIEW LOAN SERVICING, L.L.C.; MICHAEL WALDRON; PEAK
FORECLOSURE SERVICES, INCORPORATED; LILIAN SOLANO; JACK
O’BOYLE & ASSOCIATES; JACK O’BOYLE; UNKNOWN PARTIES, all
Unidentified Associates, Directors, Managers, Staff, Employees, Members,
Supporters and Volunteers; all jointly and severally in their official, corporate
and/or individual capacities, and DOES 1-100 inclusive,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:16-CV-1383


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Carol Paselk sued the defendants for foreclosing on her residential
property.     She alleged violations of the Uniform Commercial Code, the
Racketeer Influenced and Corrupt Organizations Act (RICO), and 42 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41061     Document: 00514776352     Page: 2   Date Filed: 12/28/2018


                                  No. 17-41061

§ 1983. She also asserted that the defendants had committed fraud and that
the state court was without jurisdiction to enter a judgment in the foreclosure
case. Finally, she sought quiet title under Texas law.
      The district court noted that Paselk’s property had been subject to
foreclosure in 2012 and 2016. To the extent that the current claims were based
on the 2012 foreclosure, the district court found that they were barred by res
judicata. See Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th
Cir. 2005). Paselk has effectively abandoned this issue on appeal. See Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). She also has
effectively abandoned any challenge to the dismissal of her claims against
some defendants on the basis of qualified immunity by failing to brief the issue.
      The district court dismissed the remainder of her complaint under
Federal Rule of Civil Procedure 12(b)(6) for failing to state a claim on which
relief could be granted. We review a Rule 12(b)(6) dismissal de novo, “accepting
all well-pleaded facts as true and viewing those facts in the light most favorable
to the plaintiff[].” Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763
(5th Cir. 2011) (internal quotation marks and citation omitted). On appeal,
Paselk has failed to show that the dismissal was error. The judgment of the
district court is AFFIRMED.
      Paselk has filed a motion for partial summary judgment, two motions to
take judicial notice, and a repetitive motion to file an out of time reply brief.
These motions are DENIED.




                                        2